         Case 1:20-cr-00329-CM Document 18 Filed 09/02/20 Page 1 of 2
          Case 1:20-cr-00329-CM Document 17 Filed 09/02/20 Page 1 of 2
                                          U.S. Department of Justice

                                                     United States Attorney
                                                     Southern District of New York

                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew 's Pla:a
                                                     New Yo rk, New York /000 7




                                                      September 2, 2020
                                                                                                                      Vi,1'      Pr
                                                                                                                                      + z. ·. 1S f""·
BY ECF and Email
                                                                                         n· 1_ ~'ov. ti,i-- lA. N-oV \.' /
                                                                                     t,4.K._\ 'tO \\l
The Honorable Colleen McMahon                                                               J \ v-)k--J.__ ~tr<""'~ l;i~~ ~                    (J .(
Chief United States District Judge                            _.,----: -           e,.-- ~yC           ' - Ill      1uS            I 4,,<.J
                                                                 l ' V'\                              ~T    "":I   -.)_J.t   11.&. v'
Southern District of New York
500Pear1Street
                                                                           •
                                                                           /tv
                                                                                     ,v~~
                                                                                      LL
                                                                                         ~
                                                                                           1~{<,V ~ ~ , . <,- s~v
                                                                                                 - A.Fr/      ("'*J,
                                                                                                                                    -,SI o,.i $'


New York, New York I 0007

Re :
                                                                                   t
                                                                                   l('"'

       United States v. Jose Rafael Nunez Duarte, a/k/a "Jose Javier Rivera Bernard,"
                                                                                            ....J~,...r\ "' r
                                                                                     ~c..· l ~'
                                                                                            ~dc.-<r
                                                                                                                     1,.
                                                                                                                                 JKJ---
       20 Cr. 329 (CM)                                                                J/i_            h'              }'11),,-
Dear Chief Judge McMahon:                                                                             ~
       A conference is scheduled in the above-captioned matter for September 9, 2020. On June
29, 2020, the defendant waived indictment and was arraigned before Magistrate Judge Katharine
H. Parker on one count of distributing and possessing with intent to distribute fentanyl and
methamphetamine.

         The parties have been engaged in ongoing discussions regarding possible pretrial resolution
of thi s matter, as well as exchanges of information in furtherance of such discussions and of the
defense 's evaluation of potential pretrial motions. The parties respectfully request that the
currently scheduled conference be adjourned for approximately 60 days to permit these discussions
to continue, and to allow the defense additional time to review of discovery and evaluate potential
motions.

        In the event that the Court grants the requested adjournment, to the extent it is not already
covered by standing orders of the Court, the Government respectfully requests that the Court
exclude time under the Speedy Trial Act, from September 9, 2020 to the date that the conference
is rescheduled for the reasons stated above. The Government submits that the ends of justice
served by the continuance outweigh the best interests of the public and the defendant in a speedy
trial. See 18 U.S.C. § 3161 (h)(7)(A) .



                                                            L'S DC SDNY
                                                            DOCU \1 ENT
                                                            LLECTRO \lC:\LLY FILED
                                                            DOC#: - ,.,· _----~. q z._ 2.-~ I
                                                            D ATE Fl~___'__:~ )-  :_ __:._'.·:~ -. _
                                                             ---               .   -··· ---~····
         Case 1:20-cr-00329-CM Document 18 Filed 09/02/20 Page 2 of 2
          Case 1:20-cr-00329-CM Document 17 Filed 09/02/20 Page 2 of 2

                                                                                   Page 2


        I have spoken with defense counsel, who consents to the adjournment and exclusion of
time.

                                           Respectfully submitted,

                                           AUDREY STRAUSS
                                           Acting United States Attorney
                                           ~"___,/,.
                                      By: ~ c - -
                                          Brett M. Kalikow
                                          Assistant United States Attorney
                                          (212) 637-2220


cc:     Mark Cohen, Esq . (via ECF and Email)
